     Case 2:19-cv-02454-TLN-DB Document 26 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHNOY X. SMITH,                                 No. 2:19-cv-02454-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    PAROLE BOARD, et al.,
15                       Defendants.
16

17          Plaintiff Anthony Smith (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 24, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 24.) On October

23   8, 2020, Plaintiff filed Objections to the Findings and Recommendations. (ECF No. 25.)

24          The Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

28   findings of fact to which no objection has been made, the Court assumes its correctness and
                                                       1
      Case 2:19-cv-02454-TLN-DB Document 26 Filed 12/08/20 Page 2 of 2


 1   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 2   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 3   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4          Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The Findings and Recommendations filed September 24, 2020 (ECF No. 24), are

 9   adopted in full;

10          2. This action is DISMISSED pursuant to Local Rule 110 and Federal Rule of Civil

11   Procedure 41(b); and

12          3. The Clerk of the Court is directed to close this case.

13          IT IS SO ORDERED.

14   DATED: December 7, 2020

15

16

17
                                                                Troy L. Nunley
18                                                              United States District Judge

19

20
21

22

23

24

25

26
27

28
                                                       2
